Bell, Chief Judge.
In this property damage suit, defendant’s motion for directed verdict was denied. The jury returned a verdict for plaintiff and judgment was entered. Defendant moved for judgment notwithstanding the verdict and it was granted. On appeal the plaintiffs only enumeration of error requires a consideration of the evidence. No transcript of the evidence has been filed nor has the evidence adduced at trial been otherwise submitted under the methods outlined in Code Ann. § 6-805. Accordingly, we must assume that the trial court correctly granted the defendant’s motion. Davis v. Davis, 232 Ga. 851 (209 SE2d 187).

Judgment affirmed.


Shulman and Birdsong, JJ., concur.

Argued September 19, 1978
Decided October 12, 1978.
Wininger & Gregory, David R. Wininger, for appellant.
Glyndon C. Pruitt, for appellees.